In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Suffolk County, entered June 26, 1979, which is in favor of defendants, upon the trial court’s dismissal of the complaint at the end of plaintiffs’ case, upon a jury trial limited to the issue of liability only. Judgment reversed, on the law, and new trial granted, with costs to abide the event. Plaintiff Michael Breddan was injured when he had to suddenly stop the vehicle he was driving to avoid a collision with defendants’ oncoming vehicle, which had crossed over from behind a stationary third vehicle into the lane in which said plaintiff was legally driving. Trial Term erred in dismissing the complaint after plaintiffs offered proof that defendant Anthony Barbara operated his vehicle on the wrong side of the road. "When a vehicle comes over onto the wrong side of the road and damage results * * * showing this and nothing more, a case of negligence is made out prima facie sufficient to go to the jury to determine liability. The explanation of the defendant, if he gives one, will also usually be for the jury” (Pfaffenbach v White Plains Express Corp., 17 NY2d 132, 135). Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.